Exhibit 10.69
November 2, 2009
Mr. Michael Burns
126 Wadsworth Avenue
Santa Monica, CA 90405
RE: Amendment of Employment Agreement
Dear Mr. Burns,
     Reference is hereby made to that certain agreement (the “Agreement”) dated
as of December 15, 2008 between Lions Gate Entertainment Corp. (“Lions Gate”)
and Michael Burns (“Burns”) with respect to Burns’ employment by Lions Gate. The
purpose of this letter agreement is, for good and valuable consideration, to
amend certain provisions of the Agreement as follows:
     1. Section 2 of the Agreement is hereby amended and restated, effective
immediately, to read in its entirety as follows:
     “2. Term. Burns’ employment term under this Agreement shall commence on
September 1, 2006 (the “Effective Date”) and continue through and including
September 1, 2013, subject to early termination as provided in this Agreement
(the “Term”).”
     2. Section 6 of the Agreement is hereby amended, effective immediately, to
include the following Sections 6(h), (i), (j) and (k):
          “(h) Third Grant of Restricted Stock Units. Provided that Burns’
employment hereunder has not previously been terminated for Cause (as defined
herein), death, or Disability (as defined herein) or at his own election and
subject to regulatory approval, if required, Burns shall be granted, on or about
October 9, 2009, a total of 458,036 Restricted Stock Units (“Third RSUs”)
according to the following schedule: (i) 229,018 time vesting Third RSUs (the
“Third Time Vesting RSUs”); and (ii) 229,018 performance vesting Third RSUs (the
“Third Performance Vesting RSUs”); provided, that such grants shall be
contingent upon Burns’ execution of the amendment to this Agreement that
evidences such grants and shall be effective upon the date on which such
amendment is so executed (the “Amendment Date”). Such Third RSUs shall be
payable upon vesting in an equal number of common shares to Lions Gate. The
foregoing Third RSUs shall be in addition to any Pre-existing Equity.
          (i) Date of Vesting. Subject to Burns’ continued employment hereunder
through the relevant vesting date, the Third RSUs shall vest as follows:
          (i) The Third Time Vesting RSUs (229,018 RSUs) shall vest in three
(3) equal annual installments with the first such installment vesting on
March 31, 2011, the second installment vesting on March 31, 2012 and the last
installment vesting on March 31, 2013;
          (ii) The Third Performance Vesting RSUs (229,018 RSUs) shall be
eligible to vest in three (3) equal annual installments with the first
installment being eligible to vest on March 31, 2011, the second on March 31,
2012, and the third on March 31, 2013 (each, a “Third Performance Vesting
Date”); provided, however, that the vesting of the Third RSUs on each such Third
Performance Vesting Date shall be subject to annual Company performance targets
approved in advance by the Compensation Committee for the twelve (12) month
period ending on

1



--------------------------------------------------------------------------------



 



such Third Performance Vesting Date. The Third Performance Vesting RSUs provided
for by this Section 6(i)(ii) shall vest on a sliding scale basis if the Company
performance targets have not been fully met for a particular year. For purposes
of example only, if seventy five (75) percent of Company targets have been met
for a particular year, seventy five (75) percent of the Third Performance
Vesting RSUs eligible to vest for that year would vest. Notwithstanding the
foregoing, the Compensation Committee may, in its sole discretion, provide that
any or all of the Third Performance Vesting RSUs scheduled to vest on any such
Third Performance Vesting Date shall be deemed vested as of such date even if
the applicable performance targets are not met. Furthermore, the Compensation
Committee may, in its sole discretion, provide that any Third Performance
Vesting RSUs scheduled to vest on any such Third Performance Vesting Date that
do not vest because the applicable performance targets are not met may vest on
any future Third Performance Vesting Date if the performance targets applicable
to such Third Performance Vesting Date are exceeded.
          (j) Any and all references to RSUs in Sections 6(c), 6(g), 8(b), 8(c),
12(a) and 12(b) of the Agreement shall include the Third RSUs set forth above,
unless the context requires otherwise. Any and all references to the Time
Vesting RSUs in Sections 8(b)(i) and 12(b) of this Agreement shall include the
Third Time Vesting RSUs, unless the context requires otherwise. Any and all
references to the Performance Vesting RSUs in Sections 8(b)(ii) and 12(b) of
this Agreement shall include the Third Performance Vesting RSUs, unless the
context requires otherwise. Any and all references to the Performance Vesting
Date in Sections 8(b)(ii) and 12(b) of the Agreement shall include the Third
Performance Vesting Date, unless the context requires otherwise.
          (k) Quarterly Grant. Subject to Burns’ continued employment hereunder
through the relevant grant date, and subject to regulatory approval, if
required, on the first day following each three (3) month anniversary of the
Amendment Date that occurs during the Term (each, a “grant date”), Burns shall
be issued a number of the Company’s common shares equivalent to ONE HUNDRED
EIGHTY-SEVEN THOUSAND FIVE HUNDRED DOLLARS ($187,500.00), calculated using the
closing price (in regular trading) of the Company’s common shares on the last
trading day immediately prior to the respective grant date (each a “Quarterly
Grant”) and subject in each case to applicable tax withholding. Each Quarterly
Grant shall be fully vested upon grant, and the shares subject to such Quarterly
Grant shall be issued not more than five (5) business days after the applicable
grant date. Notwithstanding the foregoing, subject to Burns’ continued
employment hereunder through September 1, 2013 and subject to regulatory
approval, if required, on September 1, 2013 Burns shall receive a pro-rata
portion of the Quarterly Grant for the period ending on September 1, 2013 based
on the period of time elapsed since the immediately preceding Quarterly Grant.
For the sake of clarity, any future Quarterly Grants shall be forfeited in the
event that this Agreement, and Burns’ employment hereunder, is terminated for
any reason prior to September 1, 2013. Additionally for the sake of clarity, any
and all references to RSUs in Sections 6(c) and 6(g) of the Agreement shall not
include any Quarterly Grant. If shareholder or regulatory approval of any
Quarterly Grant is necessary and Lions Gate is unable to obtain such approval
for all or any portion of a Quarterly Grant, then Burns shall be entitled to
alternative commensurate compensation, the details of which shall be negotiated
in good faith.”
     3. Sections 8(c)(i) and 8(c)(ii) of the Agreement are each hereby amended,
effective immediately, to change the reference to “September 1, 2011” in each
such section to “September 1, 2013.”
     4. Section 12(b) of the Agreement is hereby amended, effective immediately,
to change the reference to “September 1, 2011” in such section to “September 1,
2013.”

2



--------------------------------------------------------------------------------



 



     Except as specifically amended hereby, the Agreement shall remain in full
force and effect without modification. This letter constitutes the entire
agreement among the parties with respect to modification of the Agreement and
any other matters related thereto, and supersedes all prior negotiations and
understandings of the parties in connection therewith.
AGREED AND ACCEPTED:

     
/s/ Michael Burns
 
MICHAEL BURNS
   
 
   
Date: November 2, 2009
   
 
   
Lions Gate Entertainment Corp.
   
 
   
/s/ Wayne Levin
 
By WAYNE LEVIN
   
Executive Vice President and General Counsel
   
 
   
Date: November 2, 2009
   

3